Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 1 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 2 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 3 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 4 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 5 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 6 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 7 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 8 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 9 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 10 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 11 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 12 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 13 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 14 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 15 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 16 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 17 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 18 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 19 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 20 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 21 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 22 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 23 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 24 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 25 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 26 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 27 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 28 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 29 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 30 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 31 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 32 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 33 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 34 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 35 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 36 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 37 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 38 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 39 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 40 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 41 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 42 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 43 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 44 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 45 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 46 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 47 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 48 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 49 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 50 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 51 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 52 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 53 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 54 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 55 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 56 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 57 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 58 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 59 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 60 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 61 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 62 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 63 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 64 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 65 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 66 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 67 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 68 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 69 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 70 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 71 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 72 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 73 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 74 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 75 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 76 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 77 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 78 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 79 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 80 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 81 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 82 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 83 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 84 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 85 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 86 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 87 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 88 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 89 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 90 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 91 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 92 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 93 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 94 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 95 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 96 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 97 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 98 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 99 of 110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 100 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 101 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 102 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 103 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 104 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 105 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 106 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 107 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 108 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 109 of
                                     110
Case 0:18-cv-62656-KAM Document 1-1 Entered on FLSD Docket 11/02/2018 Page 110 of
                                     110
